FILED
                            NOT FOR PUBLICATION                            DEC 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50124

               Plaintiff - Appellee,             D.C. No. 5:11-cr-00032-VAP

  v.
                                                 MEMORANDUM*
RICARDO PEREYRA-EQUIHUA, a.k.a.
Ruben Rosales Osuna, a.k.a. Ricardo
Pereira, a.k.a. Ricardo Pereya-Ehihua,
a.k.a. Ricardo Pereyro,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Ricardo Pereyra-Equihua appeals from the district court’s judgment and

challenges his guilty-plea conviction and 132-month sentence for conspiracy to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possess with intent to distribute and to distribute methamphetamine, in violation of

21 U.S.C. § 846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Pereyra-

Equihua’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Pereyra-

Equihua the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Pereyra-Equihua waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal five specified issues related to his sentence as long as his

sentence did not exceed 210 months. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Pereyra-Equihua’s plea or any sentencing issue

outside the scope of the sentencing appeal waiver. We therefore affirm as to those

issues. We dismiss the remainder of the appeal in light of the valid appeal waivers.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    12-50124